Appeal from a decision of the Workers’ Compensation Board, filed August 8, 1989, which ruled that claimant was not discriminated against by his employer.
Upon claimant’s termination due to a work-related disability (a determination claimant does not now challenge), the employer made offers to rehire claimant once it was found that he was no longer totally disabled. However, when these subsequent offers of employment were made, claimant rejected them even though there was no decrease in his salary. When claimant later sought reemployment, the employer refused. Claimant has failed to meet his burden of proving that this subsequent denial of reinstatement was the result of retaliation or discrimination on the part of the employer (see, Matter of McQueen v New York City Health & Hosps. Corp., 154 AD2d 789, 791). In fact, the record reveals that the employer was under no contractual or legal obligation to rehire claimant once he was terminated. The conclusion that the employer did not discriminate against claimant by failing to rehire him is supported by substantial evidence and must therefore be upheld (see, Matter of Axel v Duffy-Mott Co., 47 NY2d 1, 6; Matter of Durivage v Diamond Intl. Corp., 134 AD2d 649, 650).
Decision affirmed, without costs. Weiss, J. P., Mikoll, Levine, Mercure and Harvey, JJ., concur.